United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2994
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
Tyree L. Lampkin,                      *
                                       *       [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 4, 2004

                                 Filed: February 10, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Tyree L. Lampkin appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute and possess with intent to distribute
50 grams or more of a mixture or substance containing cocaine base, in violation of
21 U.S.C. § 846. Mr. Lampkin contests the amount of cocaine base the court
attributed to him at sentencing. See U.S.S.G. § 2D1.1(c)(1). The government bears
the burden of establishing by a preponderance of the evidence both the type and

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
quantity of drugs attributable to a defendant, and we “will reverse only if firmly
convinced a mistake has been made.” See United States v. Thompson, 335 F.3d 782,
784 (8th Cir. 2003) (type), cert. denied, 2004 WL 47344 (U.S. Jan. 12, 2004) (No. 03-
7643); United States v. Sarabia-Martinez, 276 F.3d 447, 450 (8th Cir. 2002)
(quantity). After carefully reviewing the record, including the sentencing testimony
of various witnesses who described drug transactions involving Mr. Lampkin, we
conclude the district court’s findings of drug type and quantity are not clearly
erroneous. See Sarabia-Martinez, 276 F.3d at 450; United States v. Maxwell, 25 F.3d
1389, 1397 (8th Cir.), cert. denied, 513 U.S. 1031 (1994). Accordingly, we affirm.
                        ______________________________




                                         -2-